Citation Nr: 1311363	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  07-20 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967, from March 1974 to July 1976, and from August 1976 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's case was previously before the Board in November 2010.  At that time, the issue was characterized as entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  This was based on the Veteran's submissions at that time wherein he alleged his sleep apnea was due to his PTSD.

The Veteran has since further alleged that his sleep apnea could be due to his "service-connected" disabilities.  Therefore, the secondary service connection aspect has been re-characterized to reflect the later arguments raised by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  

A disability may also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Moreover, in general, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2012).  The regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310(b), was amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  The change was made to conform VA regulations to decisions from the Court, to include Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran submitted his claim for entitlement to service connection for sleep apnea in February 2006.  At that time, he asserted his sleep apnea was due to his service-connected PTSD.  However, the Veteran has made additional assertions that his several service-connected disabilities could be the cause of, or aggravate, his sleep apnea.  Further, he has alleged that his several service-connected disabilities have lead to his obesity, the condition that was previously identified as the cause of his sleep apnea.

The Veteran was afforded a VA examination in December 2010.  The examiner provided the opinions requested by the Board in its remand of November 2010.  The examiner stated that it was less likely than not that the Veteran's sleep apnea was related to his military service.  However, the examiner provided no rationale for the opinion.  The examiner also opined that none of the Veteran's service-connected disabilities were shown to be a risk factor for sleep apnea.  The examiner did not address the question of whether any of the Veteran's service-connected disabilities aggravated the sleep apnea.  

The Board notes that the aggravation question was not included in the remand instructions and the examiner was not requested to provide an opinion on this question.  Despite that fact, the question must still be answered.  Thus, the case must be remanded for the examiner to address the aggravation question or, if that examiner is unavailable, the Veteran must be afforded a new examination. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder and a copy of this remand must be referred to the same VA physician who rendered the December 2010 opinion (if available).  [If that physician is no longer available, refer the Veteran's claims folder to another appropriate physician for the following opinion.]  The purpose is to obtain a clarifying opinion regarding the etiology of the Veteran's sleep apnea or whether it is aggravated by any of the Veteran's service-connected disabilities.  

The examiner is advised that the Veteran is service-connected for a number of disabilities, to include PTSD, arteriosclerotic heart disease, diabetes mellitus, peripheral neuropathy of both upper and lower extremities, pilonidal cyst, hemorrhoids hypertension.  The Veteran has maintained that his sleep apnea is due to service based on exposures to herbicides in Vietnam; or that it is due to his service-connected disabilities; or that his obesity, said by the previous examiner to be the cause of the sleep apnea, is due to his several service-connected disabilities.

The examiner is requested to provide an opinion whether it is at least as likely as not that: 1) the Veteran's sleep apnea can be related to his military service; if not, 2) is the sleep apnea caused by or aggravated by the Veteran's service-connected disabilities.  In regard to question 2, the examiner must address aggravation of an existing disability if a service-connected disability does not cause the sleep apnea.  

A complete rationale for all conclusions must be included in the report provided.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The RO/AMC should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.  

2.  The RO/AMC must ensure that the medical examination report and the requested opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO/AMC should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO/AMC.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


